Title: To James Madison from John Gavino, 26 September 1803 (Abstract)
From: Gavino, John
To: Madison, James


26 September 1803, Gibraltar. No. 132. Confirms his last letter, no. 131, dated 9 Sept. Since then Commodores Morris and Preble have arrived, and Colonel Lear with the latter. Leaves said gentlemen to inform JM and the navy secretary “of every Occurrence.” Encloses a copy of a letter from Anthony Terry, U.S. vice-consul at Cádiz, dated 23 Sept., “which is truely displeasing.” Hopes Captain Rodgers “may fall in with the Vessels in question.” Simpson “Continues arrested in his house with Sentrys over him.”
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p. For enclosure, see n. 1.



   
   For the enclosed copy of Terry to Gavino, 23 Sept. 1803 (1 p.; docketed by Wagner), see Lear to JM, 13–26 Sept. 1803, and n. 6.



   
   A full transcription of this document has been added to the digital edition.

